Citation Nr: 0710058	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-17 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for reinstatement of Dependency and Indemnity 
Compensation (DIC) benefits.





ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1944 to June 
1946.  He died in August 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
The Philippines.


FINDINGS OF FACT

1. In December 1952, the RO granted service connection for 
the cause of the veteran's death.

2.  In December 1955, the RO discontinued DIC benefits to the 
appellant on the grounds that she had effectively remarried 
to another man (C.S.).

3.  The evidence clearly shows that after the veteran died 
and the appellant was approved for payment of VA death 
benefits, she and C.S. cohabited together and held themselves 
out to the public to be married to each other, creating an 
inference or presumption that she had remarried, from 
approximately 1956 until present day.


CONCLUSION OF LAW

Entitlement to reinstatement of DIC benefits is not 
warranted.  38 U.S.C.A. §§ 103, 5110 (West 1991); 38 C.F.R. § 
3.55 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
April 2004 letter.  This letter informed the claimant of the 
evidence necessary to substantiate her claim for restoration 
of DIC benefits.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, only the effective date is 
relevant to the claim on appeal and the claimant did not 
receive notice concerning this element.  

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claim.  In terms of any 
notification regarding downstream elements, because of the 
denial of the issue below, any such downstream elements are 
rendered moot; thus, the veteran is not prejudiced by the 
Board's consideration of the pending issue.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the claimant received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the April 
2004 letter when it generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  Here, the RO conducted a field examination.  
There is no indication that any relevant records exist that 
have not been obtained.  There is more than sufficient 
evidence of record to decide this claim properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to her case.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without fault of the spouse; and (2) except as provided in § 
3.55, has not remarried or has not, since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. § 
3.50.

On or after January 1, 1971, the fact that a surviving spouse 
has lived with another person and has held herself out openly 
to the public as the spouse of such other person shall not 
bar the furnishing of benefits to her after she terminates 
the relationship, if the relationship terminated prior to 
November 1, 1990.  38 C.F.R. § 3.55.

On or after October 1, 1998, the fact that a surviving spouse 
has lived with another person and has held herself out openly 
to the public as the spouse of such other person will not bar 
the furnishing of DIC benefits to the surviving spouse if she 
ceases living with such other person and holding herself out 
openly to the public as such other person's spouse.  Id. 

On or after January 1, 1971, benefits may be resumed to an 
unmarried surviving spouse upon filing of an application and 
submission of satisfactory evidence that the surviving spouse 
has ceased living with another person and holding herself out 
openly to the public as that other person's spouse or that 
the surviving spouse has terminated a relationship for 
conduct which had created an inference or presumption of 
remarriage or related to open or notorious adulterous 
cohabitation or similar conduct, if the relationship 
terminated prior to November 1, 1990.  38 C.F.R. § 3.215.  

Analysis

The veteran died in August 1952.  In December 1952, the RO 
granted service connection for the cause of his death, and 
DIC benefits were awarded to the appellant.  Shortly after 
the veteran's death, the appellant held herself out to be 
married to C.S.  In December 1955 the RO terminated her DIC 
benefits.

In March 2004, the claimant filed for restoration of DIC 
benefits claiming that she had never remarried and had ceased 
holding herself out as the wife of C.S.  In furtherance of 
this claim, she submitted affidavits from several parties 
stating, in effect, that she had never remarried and while 
she and C.S. had been cohabitating and holding themselves out 
as husband and wife that such cohabitation ceased in 1996.  
Notably, the claimant's statements are contradictory in that 
she stated that she was never married, but had ceased holding 
herself out as the wife of C.S.

In November 2004, the RO conducted a field examination to 
ascertain the nature of the claimant's relationship with C.S.  
At that time, the claimant admitted to engaging in a marital 
relationship with C.S., beginning, to the best of her 
recollection, in 1956.  In response to the question of 
whether she and C.S. had an ongoing relationship, she stated 
that they intended to separate in 1996 for the purpose of 
restoration of her DIC benefits, but that their relationship 
was not totally terminated.  At the time the field examiner 
arrived C.S. was at the claimant's residence.  The claimant 
stated that in October 1957 she and C.S. were married in a 
customary manner.  

The field examiner also interviewed several neighbors of the 
claimant and C.S.  Several immediate neighbors stated that 
the claimant and C.S. had been separated for 25 years.  The 
examiner's impression was that they had been coached to 
provide their statements.  Another more remote neighbor 
disclosed that the claimant and C.S. had been residing 
together as husband and wife for at least the past 10 years.  

In an effort to verify the claimant's allegation that she 
resided at another address, the examiner traveled there and 
conducted an inquiry.  The examiner spoke to a municipal 
councilwoman who stated that claimant did not reside at the 
alleged address.  The councilwoman's mother, upon hearing her 
daughter state this, volunteered that the claimant had never 
married C.S. and that the claimant resided at the alleged 
address.  Another neighbor stated that the claimant had lived 
at the alleged address her entire life, but was not aware of 
any relationship with C.S.  

The preponderance of the evidence of record establishes that 
the appellant entered into a marital-style relationship with 
C.S. following the veteran's death and that this relationship 
is still intact.  Although several witnesses have stated that 
the appellant and C.S. had no marital-style relationship, in 
November 2004 the appellant admitted in a sworn deposition to 
an ongoing marital-style relationship with C.S. that has yet 
to terminate.  

The appellant first attempted to reverse the RO decision to 
revoke her VA benefits by claiming that a common law husband-
and-wife style relationship never in fact existed and 
submitted numerous statements and affidavits of other 
individuals that she never entered a marital-style 
relationship with C.S.  She next argued that her cohabitation 
had been cured by separation in 1996, with the notable 
purpose of reinstating her VA benefits.  

These statements are diametrically opposed to the more 
contemporaneous evidence provided by the VA field 
investigation in November 2004, and are obviously self-
serving and lacking in character for truthfulness.  It is 
clear from a review of the evidence that the appellant and 
C.S. have maintained a marital-style relationship since at 
least 1956 and have continued to do so to present day.  This 
fact disqualifies her recognition as the veteran's surviving 
spouse for VA benefit purposes. 


ORDER

Eligibility for reinstatement of DIC benefits is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


